ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT J. VEDATSKY of VOO-RHEES, who was admitted to the bar of this State in 1974, be publicly disciplined for failure to cooperate with the ethics authorities, in violation of RPC 8.1(b), and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ROBERT J. VEDATSKY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.